United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-1896
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Northern
                                        * District of Iowa.
Wesley Eric Card,                       *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: October 18, 2004
                                Filed: December 9, 2004
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BOWMAN, and RILEY, Circuit Judges.
                         ___________

RILEY, Circuit Judge.

      A father’s obligation to support his child, when able, is fundamental.
Supporting one’s child is the essence of being a responsible adult. Wesley Eric Card
(Card) flunked this test and pled guilty to two counts of willful failure to pay child
support, in violation of 18 U.S.C. §§ 228(a)(3) and (c)(2). The district court1
sentenced Card to 21 months imprisonment. Card appeals, arguing the district court




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
erred in denying him a sentence reduction for acceptance of responsibility. We
affirm.

I.     BACKGROUND
       On June 24, 1988, Card’s marriage to his wife, Lynn, was dissolved in a
Minnesota state court. The dissolution decree ordered Card to pay $348.48 per month
in child support. Card made child support payments for six months in 1988, but never
made another payment. As of April 14, 2004, Card owed Lynn unpaid child support
totaling $119,533.54. On December 10, 1996, an Iowa state court ordered Card to
pay child support to Janine Trostheim (Trostheim) for support of their daughter,
Jessica. This obligation ended on August 16, 2000, when Jessica turned eighteen
years old. As of April 14, 2004, Card owed Trostheim $18,622.00 in unpaid child
support.

       Card was indicted on two counts of failure to pay support for a child who
resides in another state, in violation of 18 U.S.C. §§ 228(a)(3) and (c)(2). On
November 5, 2003, Card appeared before a United States magistrate judge2 to plead
guilty; however, the magistrate judge adjourned the hearing after concluding Card
had not said anything to suggest he accepted responsibility for his offenses or that he
was pleading guilty. On November 6, 2003, Card again appeared before the
magistrate judge to plead guilty. The government informed the court of the evidence
it would present if Card chose to go to trial, including information Card had the
ability and equipment to work, but “avoided obtaining any assistance or evaluation
in order to assist him in obtaining . . . employment.” When the court asked how much
of the government’s account was true, Card replied, “All of it,” and thereafter Card
pled guilty. The district court accepted Card’s guilty plea.



      2
       The Honorable John A. Jarvey, Chief Magistrate Judge, United States District
Court for the Northern District of Iowa.

                                         -2-
      The United States Probation Office prepared a presentence investigation report
(PSR), which recommended denial of a two-level reduction to Card’s offense level
for acceptance of responsibility. Card objected to the recommendation, and the
government recommended the acceptance-of-responsibility reduction. At sentencing,
the district court denied the acceptance-of-responsibility reduction, U.S.S.G.
§ 3E1.1(a), finding Card had willfully failed to pay child support, and had not
terminated this criminal conduct or otherwise changed his conduct at all.3 The court


      3
       The district court observed:
             One of the factors that the Court must consider under 3E1.1 is
      voluntary termination or withdrawal from criminal conduct, voluntary
      payment of restitution. The situation with this Defendant is there is
      absolutely no medical evidence that I have come across that says that he
      cannot work.
             He was offered an opportunity to go through a vocational
      assessment. He refused to do that. He’s not paid anything toward his
      child support while this case has been pending. He hasn’t applied for
      disability compensation, which he could use to apply to his obligations
      to his children. And I think his conduct of just disregarding his
      responsibilities to these children that he helped create continues.
             ....
             There’s not a shred of evidence in the record that he has made any
      attempt to make any payments on this support obligation, that he’s gone
      out and looked for a job or that he has any restrictions on his abilities to
      work or that anything that he relates as being wrong with him keeps him
      from working.
             ....
             I believe that his–his conduct while this case has been pending
      outweighs merely coming in and giving a plea of guilty. I don’t think
      that he has changed his behavior at all. I believe he is not entitled to
      acceptance of responsibility because he has not terminated his criminal
      conduct, which–his conduct is the same as what brought him to this
      Court, and that is willfully not paying his child support, so I’m not going
      to give him acceptance.


                                          -3-
sentenced Card to two, concurrent 21-month prison terms. Card appeals, arguing he
is entitled to the reduction, because the evidence was insufficient to show his post-
indictment non-payment of child support was willful.

II.     DISCUSSION
        “Whether a defendant qualifies for a role reduction is a question of fact,” which
“is reviewed under a clearly erroneous standard.” United States v. Speller, 356 F.3d
904, 906-07 (8th Cir. 2004) (citations omitted). “A district court’s factual
determination on whether a defendant has demonstrated acceptance of responsibility
is entitled to great deference and should be reversed only if it is so clearly erroneous
as to be without foundation.” United States v. Nguyen, 339 F.3d 688, 690 (8th Cir.
2003); see also U.S.S.G. § 3E1.1, cmt. n.5 (2003).

       Card has the burden to demonstrate he should receive the reduction for
acceptance of responsibility. Nguyen, 339 F.3d at 690. The United States Sentencing
Guidelines provide for a reduction in a defendant’s offense level if he “clearly
demonstrates acceptance of responsibility for his offense.” U.S.S.G. § 3E1.1(a).
However, a guilty plea does not entitle a defendant to the adjustment as a matter of
right. Id. cmt. n.3. The pivotal issue is whether the defendant shows “a recognition
and affirmative responsibility for the offense and sincere remorse.” United States v.
Nguyen, 52 F.3d 192, 194 (8th Cir. 1995) (citation omitted). The purpose of the
reduction is to distinguish “a sincerely remorseful defendant from a defendant not
manifesting penitence.” United States v. Knight, 905 F.2d 189, 192 (8th Cir. 1990).

      We find no clear error with the district court’s denial of a two-level reduction
for acceptance of responsibility. While a guilty plea combined with a truthful
admission of the conduct comprising the offense constitute sufficient evidence of
acceptance of responsibility, this evidence may be outweighed by conduct
inconsistent with accepting responsibility. U.S.S.G. § 3E1.1, cmt. n.3. At the guilty
plea hearing, Card admitted he was able to work. The district court observed Card

                                          -4-
had not attempted to make support payments, had not looked for a job, had not
presented a “shred” of evidence he could not work, and had not sought disability
compensation from which he could have paid child support. The court concluded
Card had not terminated his criminal conduct of willful failure to pay child support.
Further, Card provided no evidence he had changed his behavior after being indicted.
Because Card did not meet his burden to show he was entitled to a reduction for
acceptance of responsibility, the district court’s findings were not “so clearly
erroneous as to be without foundation.” See Nguyen, 339 F.3d at 690. In fact, the
district court’s findings and judgment are well founded.

III.  CONCLUSION
      Because the district court did not clearly err in denying Card a reduction for
acceptance of responsibility, we affirm the district court’s judgment.
                      ______________________________




                                        -5-